REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner notes the following regarding the difference between a liposome and an emulsion. This difference is critical because it is important in explaining the differences between the prior art and the instantly claimed invention.
The skilled artisan would have been aware of supramolecular structures such as liposomes (as required by the instant claims) and emulsions (as taught by the prior art) to deliver pharmaceutical and nutraceutical active ingredients. However, the skilled artisan would have been aware that liposomes and emulsions are significantly different structures. In order to explain what is meant by liposomes and emulsions, the examiner cites Balamurugan et al. (The Pharma Innovation Journal, Vol. 7(7), 2018, pages 779-789). Balamurugan et al. (hereafter referred to as Balamurugan) is drawn to lipid nano particulate drug delivery, as of Balamurugan, page 779, title and abstract. Figure 1 on page 789 of Balamurugan is reproduced below.

    PNG
    media_image1.png
    706
    1343
    media_image1.png
    Greyscale

The above-reproduced figure shows the difference between a liposome and an oil in water nanoemulsion. A liposome is the second to the left of the four diagrams in the figure above, and an oil in water nanoemulsion droplet is the third to the left of the four diagrams above. A liposome comprises a lipid bilayer and an aqueous core. An (oil in water) nanoemulsion droplet, along with a micelle and a solid lipid nanoparticle or nanostructured lipid carrier (SLN/NLC) comprises a hydrophobic or liquid lipid core.
As such, the teachings of Balamuragan indicate that a liposome and an emulsion are very different types of supramolecular structures.
In order to further clarify this position, the examiner has drawn the following figure comparing liposomes with oil in water emulsions and water in oil emulsions. The examiner clarifies that the picture below was drawn by the examiner and was not taken from a reference.

    PNG
    media_image2.png
    521
    1365
    media_image2.png
    Greyscale

As such, liposome, oil in water emulsions, and water in oil emulsions are different structures and are not understood to be obvious variants of each other.
The examiner notes the following relevant art documents over which the instant claims have not been rejected.
Hu Reference: Hu et al. (International Journal of Biological Macromolecules, Vol. 87, 2016, pages 130-140), which was cited previously in the prosecution of the instant application. Hu et al. (hereafter referred to as Hu) is drawn to eugenol oil in water nanoemulsions comprising gum Arabic and lecithin, as of Hu, page 130, title and abstract. Hu teaches the following preparation method, as of Hu, page 131, left column, section 2.2, reproduced below.

    PNG
    media_image3.png
    376
    658
    media_image3.png
    Greyscale

This method includes steps of combining the lecithin and gum Arabic, along with homogenizing. Hu teaches amounts of various ingredients as of page 131, right column, Table 1, reproduced below.

    PNG
    media_image4.png
    604
    656
    media_image4.png
    Greyscale

The teachings of Hu indicate quite clearly that the method of Hu results in the formation of a nanoemulsion rather than liposomes. As such, the skilled artisan would not have been motivated to have modified Hu to have formed liposomes rather than a nanoemulsion, and there would have been no reasonable expectation that the method of Hu could have successfully been modified to have been used for making liposomes rather than a nanoemulsion. Also, Hu does not appear to teach vitamin C as the active ingredient.
Pua Reference: Pua et al. (Journal of Food Engineering, Vol. 78, 2007, pages 630-636), which was cited previously in the prosecution of the instant application. Pua et al. (hereafter referred to as Pua) is drawn to production of dried jackfruit powder in combination with soy lecithin and gum Arabic, as of Pua, page 630, title and abstract. Pua teaches combining jackfruit extract with soy lecithin and gum Arabic as of page 631, right column, section 2.2, reproduced below.

    PNG
    media_image5.png
    314
    654
    media_image5.png
    Greyscale

These ingredients are combined in the following amounts, as of Pua, page 632, Table 2, reproduced below.

    PNG
    media_image6.png
    535
    1350
    media_image6.png
    Greyscale

Based upon the examiner’s best understanding of the Pua reference, the method of Pua produces an emulsion and the composition produced by the method of Pua appears to be an emulsion. This determination is made in view of at least Pua, page 631, left column, relevant text reproduced below from the second and third paragraph with specific text highlighted by the examiner.

    PNG
    media_image7.png
    456
    651
    media_image7.png
    Greyscale

As such, the examiner’s best understanding of the teachings of Pua is that Pua teaches combining lecithin, gum Arabic, and an active ingredient. However, the resultant structure in Pua appears to be an emulsion rather than a liposome. As such, the skilled artisan would not have been motivated to have modified Pua to have formed liposomes rather than a nanoemulsion, and there would have been no reasonable expectation that the method of Pua could have successfully been modified to have been used for making liposomes rather than a nanoemulsion.
Flores-Andrade Reference: The examiner also cites Flores-Andrade et al. (Journal of Food Engineering, Vol. 290, 2021, Article 110208, pages 1-8), which was cited previously in the prosecution of the instant application. Flores-Andrade et al. (hereafter referred to as Andrade) was published after the effective filing date of the instant application, but is nevertheless relevant to the understanding of the instant application. Andrade is drawn to oil in water nanoemulsions stabilized by the natural emulsifiers of Whey protein, gum Arabic, and soy lecithin, as of Andrade, page 1, title and abstract. Andrade teaches the following preparation method as of page 2, right column, section 2.3, relevant text reproduced below.

    PNG
    media_image8.png
    375
    659
    media_image8.png
    Greyscale

Andrade differs from the claimed invention because Andrade appears to have tested gum Arabic and soy lecithin separately rather than together. Nevertheless, the teachings of Andrade appear to indicate that the supramolecular structure formed is a nanoemulsion rather than a liposome. As such, the skilled artisan would not have been motivated to have modified Andrade to have formed liposomes rather than a nanoemulsion, and there would have been no reasonable expectation that the method of Andrade could have successfully been modified to have been used for making liposomes rather than a nanoemulsion. Also, Andrade does not appear to teach vitamin C as the active ingredient.
As such, the skilled artisan would have expected that, had a method of providing a mixture of lecithin, gum Arabic, vitamin C, and water and homogenizing said mixture, the resultant structure would have been an emulsion rather than a liposome. Applicant has conducted this method and has formed a liposome, see e.g. the instant application on page 19, paragraph 0094. That applicant has made a liposome using this method appears to be unexpected in view of the teachings of the above-cited references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612